Citation Nr: 1730578	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  06-06 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disability, multi-level degenerative disc disease, status post fracture L5 transverse process.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an effective date earlier than October 24, 2011, for the grant of a total rating based on individual employability due to service-connected disability (TDIU).

5.  Entitlement to an effective date earlier than October 24, 2011, for the grant of basic eligibility to Dependents' Educational Assistance (DEA).



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to November 1953.

The Veteran appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In May 2017, the Board was notified that the Veteran passed away in March 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010 (b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010 (a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b).  Although a request for substitution was filed by the Veteran's widow in May 2017, the Board does not have jurisdiction to grant such a request in the first instance, and the RO has not adjudicated that request.  Accordingly, as the Veteran has passed away and the RO has not yet granted the pending request for substitution, there are currently no matters on appeal over which the Board has jurisdiction.






ORDER

The appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


